Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) by and among XM
Satellite Radio Holdings Inc., XM Satellite Radio Inc. (collectively with XM
Satellite Radio Holdings Inc., “XM”), and Gary Parsons (the “Employee”), is made
as of April 4, 2007.

WHEREAS, XM and the Employee are parties to that certain Employment Agreement
dated as of August 6, 2004 (the “Agreement”);

WHEREAS, XM and the Employee wish to amend and clarify the Agreement as set
forth below;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

  1. Article 2.1 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

Term. Subject to the provisions of Article 4 hereof, this Agreement shall be in
effect for a term commencing as of the Effective Date and ending March 31, 2008.

 

  2. Article 3.1 of the Agreement is hereby amended to add the following as the
new last sentence:

For services rendered by EMPLOYEE pursuant to this Agreement for the period
August 6, 2007 through March 31, 2008, XM agrees to increase EMPLOYEE’S Base
Salary from $475,000 to $525,000.

 

  3. Article 3.7(d) of the Agreement is hereby amended to add the following as
the new last sentence:

In addition, the restrictions described above shall lapse with respect to all
options granted pursuant to this Article 3.7(a) (whether exercised or
unexercised) upon the EMPLOYEE’S termination of employment as a result of death,
Disability, or without Cause or for Good Reason within one year following a
Change of Control.

 

  4. Article 4.5(d) of the Agreement is hereby deleted and replaced in its
entirety to read as follows. Such changes have generally been made to comply
with the requirements of Section 409A of the Internal Revenue Code.

(d) In the event EMPLOYEE’S employment is terminated by XM without Cause or by
EMPLOYEE by resignation for Good Reason:



--------------------------------------------------------------------------------

(i) XM shall pay to EMPLOYEE a lump sum severance payment, in cash, equal to two
times the sum of (i) EMPLOYEE’S base salary as in effect immediately prior to
the date of termination and (ii) EMPLOYEE’S target annual bonus for the year of
termination.

(ii) For the two year period immediately following the date of termination, XM
shall arrange to continue to provide EMPLOYEE (and his dependents, where
applicable) all applicable benefits available to EMPLOYEE, at no greater
after-tax cost to the Executive than the after-tax cost to EMPLOYEE immediately
prior to such date or occurrence. With respect to the health, medical, dental,
or similar benefits which EMPLOYEE (and/or his dependents) were receiving, XM
may pay EMPLOYEE an amount equal to his cost for obtaining equivalent coverage,
as an alternative to continuing such benefits.

(iii) XM shall pay EMPLOYEE a pro-rated annual bonus (based on EMPLOYEE’S target
annual bonus for the year of termination), for the portion of the calendar year
EMPLOYEE was employed by XM prior to the termination.

 

  5. Article 4.5(e) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

In the event EMPLOYEE’s employment is terminated by XM without Cause or by
EMPLOYEE by resignation for Good Reason, notwithstanding anything to the
contrary in the equity plans or the applicable award agreement, all options and
restricted stock that have been granted to EMPLOYEE shall immediately vest,
EMPLOYEE shall be entitled to exercise all options to acquire XM common stock
for the eighteen (18) months following termination and any other XM restriction
on the sale of securities shall lapse with respect to all options or restricted
stock granted to EMPLOYEE.

 

  6. This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the State of Virginia.

 

  7. This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

 

  8. Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

XM SATELLITE RADIO HOLDINGS INC.

/s/

By:   Title:   XM SATELLITE RADIO INC.

/s/

By:   Title:   EMPLOYEE

/s/ Gary Parsons

Gary Parsons